ORDER OF MULTIDISTRICT LITIGATION PANEL

                            Order Pronounced March 11, 2020


19-0500        IN RE HARVEY SAND LITIGATION

       The parties are hereby directed to file with the MDL Panel on or before March
25, 2020, a joint status report—or failing the ability to provide a joint report within that
deadline, individual status reports—to include the status of any local-court action or
rulings that affect or may affect the MDL proceeding, the pendency of any actions or
settings or regarding any pending or needed rulings by the Panel, any needs or concerns
of the parties regarding the MDL aspect of the cases, and any other matters that the MDL
panel should know.